DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 December, 2021 is being considered by the examiner.

RESPONSE TO AMENDMENT/ARGUMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 15 November, 2021. Accordingly, the amendments have been entered.
Applicant’s arguments, see pages 7-11, filed 15 November, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Disposition of Claims
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, and/or suggest the claimed invention as characterized within independent claims 1, 16, and 18, and further, the dependents thereof.
In particular, the air conditioning devices, of the independent claims, each require a guide unit including a first rotatable arc-shaped guide including a first opening and a first cover part US 7,431,638 B2) discloses an air-conditioning device including a guide unit (30) which includes the configuration to selectively open and close part of the outlet by rotation (col.17, line 66 – col.18,line 4; col. 18,lines 5-67; figures 4 and 6). This guide unit includes a plurality of rotatable arc-shaped guides (any of the plates 31-34), so as to at least be provided a first and second rotatable arc-shaped guide. However, these guides are not provided with a corresponding first or second opening, in addition to a corresponding first or second cover part having holes. In fact, each is only provided with a singular hole formed in the body of a cover part (e.g., plate edges delineating the central hole). More to this point, even if two plates (any combination of two plates 31-34) are construed for the first rotatable arc-shaped guide, while the other remaining two plates (any combination of two plates 31-34 not interpreted as the first rotatable arc-shaped guide) are construed for the second rotatable arc-shaped guide, with rational that a plurality of holes/openings could be provided to the plates forming the respective first and second arc-shaped guides by duplication of parts, the resulting structure would not be capable of the claimed operation of “wherein when the second rotatable arc-shaped guide is rotated to fully overlap with the first rotatable arc-shaped guide in a first direction, a position of an open portion of the outlet continuously rotates such that wind direction of the outlet is continuously changed”. Looking at figures 1 and 6 of fully overlapping”, by the operation of rotating the second arc-shaped guide, causes a structural difference between the claimed invention and NATSUME. More so, while it is known to provide full overlapping of plates to effect air flow discharge within the art, either through disposal of the plates relative to one another (GB 1436838 A, US 2012/0190293 A1, US 5,218,998, US 2007/0190927 A1, US 8,535,126 B2, US 9,021,829 B2, US 4,796,803, US 9,759,445 B2, US 9,255,722 B2, US 10,365,006 B2, US 232,166, US 2007/0129001 A1, US 3,068,891, US 8,371,913 B1), there is either lack of structural definition of the plates as defined by the claimed invention to include corresponding openings with corresponding cover parts having holes or lack of structural definition to provide plates which do have corresponding openings with corresponding cover parts having holes within an air conditioner which includes a housing having an outlet and a heat exchanger arranged inside the housing, in addition to adequate motivation, with reasonable expectation of success and/or understanding that the resultant would have been predictable, which would reasonably guide one having ordinary skill within the art to provide the combination of structural elements as claimed by the present invention, without either (1) rendering the prior art invention being modified unsatisfactory for its intended purpose or (2) changing the principle of operation of the prior art invention being modified, to establish prima facie obviousness. See MPEP §2143.01. Thus, providing a combination of structural elements, as claimed by the present invention, would necessarily rely upon hindsight reasoning, as it is unclear the motivation to combine the prior art of record, in addition to either rendering .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/9/2022